Citation Nr: 0615581	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation of residuals of a 
right ankle fracture with traumatic arthritis currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 until 
September 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico


FINDINGS OF FACT

1.  Traumatic arthritis of the right ankle is not shown to be 
productive of ankylosis.

2.  The disability picture caused by the veteran's residuals 
of a right ankle fracture with traumatic arthritis is not so 
unusual as to render the application of the regular schedular 
rating provisions impractical.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a fracture of the right distal tibia have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a 
Diagnostic Code 5271 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in November 2002.  

The November 2002 letter informed the veteran of what the 
evidence needed to demonstrate to substantiate his increased 
evaluation claim.  Enclosed in the letter were medical 
authorizations so the RO could assist the veteran in 
obtaining private medical evidence.  The RO requested 
information concerning any evidence that the veteran's 
disability has worsened.  The November 2002 letter also 
advised the veteran that VA would obtain relevant federal 
records and would make reasonable efforts to obtain other 
private records.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision which placed two additional duties 
upon the VA.  Under Dingess v. Nicholson, 19 Vet. App. 473 
(2006), VA must also provide notice that an effective date 
for the award of benefits will be assigned if a higher 
evaluation is awarded.  Although the RO did not advise the 
veteran of such information, because the claim for an 
increased evaluation rating is being denied, no effective 
date will be assigned.  Proceeding with this matter in its 
procedural posture would not therefore inure to the veteran's 
prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  A VA medical 
examination was performed in December 2004.  The service 
medical records, VA outpatient treatment records, and private 
medical records are associated with the claims file.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  In fact, the 
veteran advised the RO he had no additional evidence to 
submit in May 2005.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.


The Merits of the Claim

Service medical records reveal the veteran sustained a 
fracture to his right ankle during service which ultimately 
required open reduction internal fixation surgery in May 
1978.  The RO granted service connection for residuals of the 
fracture of the right ankle with traumatic arthritis by a 
rating decision dated in December 1978.  A 10 percent 
disability evaluation was assigned under Diagnostic Codes 
5013 and 55271.  A rating decision in December 2002 increased 
the rating evaluation of the disability to 20 percent.  The 
veteran filed an appeal of this decision and seeks a higher 
rating evaluation for this disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's disability was initially evaluated under 
Diagnostic Codes 5013 and 5271.  Diagnostic Code 5013 
evaluates osteoporosis with joint manifestations and rates 
the disability on the limitation of motion of the affected 
part as Diagnostic Code 5003 for degenerative arthritis.  
Although Diagnostic Code 5003 provides evaluations of 10 and 
20 percent based on x-ray findings alone with no limitation 
of motion, a note after the diagnostic code clarifies that 
these ratings based on X-ray findings will not be used in 
rating conditions listed under Diagnostic Codes 5013 to 5024. 
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (2).  As such, 
Diagnostic Code 5003 requires the claim be examined under the 
Diagnostic Code for the specific joint involved, in this case 
Diagnostic Code 5271 for limitation of motion of the ankle.  
A 20 percent rating is the highest possible schedular rating 
under Diagnostic Code 5271.  

Ratings higher than 20 percent may be assigned under 
Diagnostic Code 5270 upon a showing of ankylosis.  Ankylosis 
has been defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  A 20 percent evaluation 
is assigned for ankylosis of the ankle in plantar flexion 
less than 30 degrees.  A 30 percent rating is warranted for 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 
percent rating is warranted for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, and 
inversion or eversion deformity. 38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  A 40 percent rating evaluation is the 
maximum evaluation permitted under the amputation rule. See 
38 C.F.R. § 4.68 ("The combined evaluations for disabilities 
below the knee shall not exceed the 40 percent evaluation.").  

An increased evaluation for the veteran's residuals of a 
fracture to the right distal tibia is not warranted.  The 
evidence of record contains no documentation of ankylosis.  A 
VA examination was performed in conjunction with the 
veteran's claim for an increased rating evaluation in 
December 2002.  The findings included 6 degrees of 
dorsiflexion and 15 degrees plantar flexion with pain noted 
from 0 to 6 degrees dorsiflexion and 0 to 15 degrees plantar 
flexion.  The examiner indicated the veteran was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance during the physical examination.  Swelling and 
tenderness to palpitation along the lateral malleolus and 
above were noted.  The anterior and posterior drawer tests 
were negative.  A mild limp was observed, however, the 
examiner noted the veteran ambulated without assistive 
devices and had a normal cadence.  No ankylosis was 
demonstrated.  The diagnosis was residual fracture status 
post open reduction internal fixation of the right ankle with 
traumatic arthritis.  The examiner also requested an x-ray 
which concluded with the impression of status post open 
reduction internal fixation of right fibular fracture with 
evidence of exuberant callus formation and pseudo joint 
formation between the distal fibula and tibia; osteopenia; 
and calcaneal spurs.  

A VA examination performed in December 2004 concluded with 
the diagnosis of status post open reduction and internal 
fixation, right ankle with pseudo joint formation distal 
fibula and tibia as per x-rays.  The examiner reviewed the 
verbal history of the veteran and performed a physical 
examination.  The examiner noted there was dorsiflexion of 5 
degrees, plantar flexion of 25 degrees, inversion of 5 
degrees and eversion of 0 degrees.  Pain was noted at 5 
degrees of dorsiflexion and at 25 degrees plantar flexion.  
The examiner indicated the veteran was not additionally 
limited by fatigue, weakness or lack of endurance after 
repetitive use during the physical examination. Swelling of 
the medial malleolus was noted and some tenderness to 
palpitation to the lateral malleolus and medial malleolus.  
No guarding or instability was noted.  The anterior/posterior 
drawer test was negative.  The examiner recorded the veteran 
ambulated with a mild right lower extremity limp, with no 
assistive devices.  No ankylosis was noted.

Private medical records dated in June 2005 contain findings 
of an orthopedic bar with screws bridging the right distal 
tibia and lateral malleolus.  The ankle joint space was well 
preserved.  Right calcaneal hyperostosis and mild soft tissue 
swelling over the medial malleolus were present.  Subtle 
apparent ligament or tendinous calcifications inferiorly were 
also observed.  Private progress notes dated in June 2005 
indicates the veteran had a full range of motion, measuring 
from 0-45 degrees dorsiflexion.

The evidence of record reflects that while the veteran has 
pain on motion and ambulates with a limp, he continues to be 
able to ambulate without assistive devices.  Further, there 
is no evidence of additional limitation of motion due to 
factors such as pain, swelling, weakness or fatigue.

Given the function remaining in the veteran's right ankle, 
and the fact that ankylosis is not shown, the criteria for a 
higher evaluation have not been met.  As such, an increased 
evaluation for the veteran's disability of residuals of a 
right ankle fracture with traumatic arthritis is not 
warranted.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Based on a review of the current evidence of record, the 
Board finds that the issue of extraschedular entitlement 
under § 3.321(b)(1) has not been raised by the record. See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1993).  
Consequently, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time. See 
Floyd v. Brown, 5 Vet. App. 88, 95 (1996) and VAOPGCPRC 6-96 
(August 16, 1996).  If the veteran wishes to raise this issue 
he must do so specifically with the RO. In any event, the 
issue of entitlement to an extraschedular rating is not 
before the Board at this time.



ORDER

An evaluation in excess of 20 percent for residuals of a 
right ankle fracture with traumatic arthritis is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


